Citation Nr: 0933218	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-39 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1952 to July 1954 
with subsequent reserve duty in the Army National Guard.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in San Juan, Puerto Rico, that denied the benefits 
sought on appeal.  
			
In December 2008 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now partially 
ready for appellate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show current 
residuals of malaria.

2.  The competent medical evidence does not show a current 
diagnosis of asthma.

3.  The competent medical evidence does not show a current 
diagnosis of pneumonia.




CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
malaria have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for service connection for asthma have not 
been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  The criteria for service connection for pneumonia have 
not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he has current residuals of malaria, 
asthma, depression, and pneumonia as the result of events 
from service.  To establish service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  In other words, entitlement to service connection 
for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

Here, the medical evidence does not show the Veteran has a 
current diagnosis of residuals of malaria, asthma, or 
pneumonia.  Where the medical evidence establishes that a 
Veteran does not currently have a disorder for which service 
connection is sought, service connection for that disorder is 
not authorized under the statues governing Veterans' 
benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Taking residuals of malaria first, in February 2009 a VA 
examination was conducted.  Under the category of "malaria 
findings," the examiner found no history of relapses, no 
signs of splenomegaly, no signs of hepatomegaly, no signs of 
mental changes, no signs of renal damage such as nephrotic 
syndrome, no history of seizures, no signs of non-specified 
parasitic disease, no signs of jaundice, and no signs of 
anasarca.  The examiner determined the disease is not 
currently present, not currently active, and not in the 
convalescence period.  The examiner further stated, "[t]here 
is no evidence in the C-file nor in the VA medical records of 
Veteran having had malaria. Veteran did have febrile episode, 
and there is evidence in the C-file of negative blood smears 
for malaria. For a malaria diagnosis to be established, it 
needs to be confirmed by peripheral smears which show the 
trophozoites, the evidence of the infection. Because this 
test was negative in the Veteran, it is concluded that 
Veteran did not have malaria infection."  

As for asthma, in February 2009 a VA examination was 
conducted and pulmonary functioning tests were performed.  
The examiner found no abnormal respiratory findings, normal 
chest expansion, no chest wall scarring, no deformity of the 
chest wall, and no condition that may be associated with 
pulmonary restrictive disease.  The examiner concluded, 
"[a]t this time there is no medical evidence of asthma 
disease. (The pulmonary function test was essentially 
normal.) Therefore, no medical opinion about asthma disease 
can be rendered."

As for pneumonia, in February 2009 a VA examination was 
conducted.  The examiner found no respiratory abnormalities 
and normal chest expansion.  Pulmonary functioning testing 
was conducted and normal results were obtained.  The examiner 
concluded, "[t]here is no evidence in the C-file nor in the 
VA medical records of Veteran having had any pneumonia (which 
is a lower respiratory tract infection). Veteran did have 
upper respiratory tract infections and sinusitis, which were 
successfully treated. In view of no medical evidence of 
pneumonia found, no opinion needs to be rendered."

The Board acknowledges the positive evidence for each of 
these conditions.  As for residuals of malaria, a June 2007 
letter from a private physician, Rosa A. Coca Rivera, M.D., 
states, "[t]he Veteran refers that he is still suffering 
from intermittent fevers."  She further states her belief 
that malaria was present in service because "[o]bviously the 
doctors were looking for it," given that many smears were 
taken, and that the diagnosis of malaria is "clinical."

Despite this positive evidence, the Board cannot find that 
there is a current diagnosis of any malaria residual.  First, 
with the exception of the June 2007 letter, none of the 
medical evidence documents any current residual of malaria.  
Further, the June 2007 letter itself does not contain an 
actual diagnosis.  It instead contains the Veteran's self 
report of intermittent fevers, which Dr. Rivera did not 
actually state was a residual of malaria.  Dr. Rivera stated 
the diagnosis is clinical, but failed to render any such 
diagnosis in her report.  Moreover, the Board finds 
persuasive the February 2009 examiner's statement that a 
diagnosis must be confirmed by "peripheral smears which show 
the trophozoites, the evidence of the infection."  The Board 
is persuaded by the VA examiner's conclusion that the Veteran 
never had malaria as his blood smears never showed evidence 
of infection, and that he currently exhibits no current 
residuals of the disease.  For all of these reasons, the 
Board cannot find the evidence is in equipoise as to a 
current diagnosis.

With regard to asthma, the June 2007 report of Dr. Rivera 
indicates the Veteran has "a respiratory condition, 
described as 'asthma.'"  This does not constitute a current 
diagnosis, however.  It appears this is just a reiteration of 
the Veteran's contention that he has asthma, rather than an 
actual medical finding.  The report contains no clinical 
findings or pulmonary functioning measurements to support a 
diagnosis of asthma.  The Board is further persuaded by the 
fact that there is no diagnosis of asthma elsewhere in the 
medical record, and that on clinical examination, which 
included pulmonary testing, the February 2009 examiner was 
unable to find evidence of the condition.  For all of these 
reasons, the Board cannot find the evidence is in equipoise 
as to a current diagnosis.

As for pneumonia, the June 2007 letter states the Veteran 
suffers from "recurrent Pneumonia."  Also, a February 1995 
hospital record shows an admitting diagnosis of pneumonia and 
bilateral sinusitis.  Despite this evidence, the Board does 
not find a current diagnosis of pneumonia.  Dr. Rivera's 
statement is unsupported by any clinical findings or 
objective evidence.  In addition, there is no evidence in the 
medical record to support a characterization of "recurrent" 
pneumonia.  As for the 1995 hospital report, the Board notes 
this was an admitting diagnosis.  The Board finds persuasive 
the February 2009 examiner's statement that pneumonia is an 
infection of the lower respiratory tract, and notes that 
testing performed subsequent to that admission implicates 
only the upper respiratory tract.  The Veteran's chest x-rays 
were normal and he was discharged in a healthy state.  The 
remaining treatment records contain no diagnoses of 
pneumonia.  To the contrary, a December 2005 note, for 
example, indicates "no pneumonic infiltrates when the 
Veteran sought treatment for a fever and respiratory 
symptoms.  The Board is further persuaded by the February 
2009 examiner's conclusion that there is no recurrent 
pneumonia as the opinion is founded on clinical examination 
and pulmonary functioning testing.  For all of these reasons, 
the Board cannot find the evidence is in equipoise as to a 
current diagnosis.

The Board cannot find the Veteran meets the first requirement 
of service connection for malaria residuals, asthma, or 
pneumonia.  Further discussion of in-service incurrence and a 
nexus to service is not warranted and the Veteran's claim 
must be denied.  In reaching this decision the Board 
considered the Veteran's arguments in support of his 
assertion that he has current diagnoses of these conditions.  
However, the Veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion in this 
regard.  The diagnoses of malaria residuals, asthma, and 
pneumonia require medial expertise and laboratory results.  
The Veteran's argument does not provide a factual predicate 
upon which compensation may be granted.

For all of these reasons, the Veteran's claims for service 
connection for residuals of malaria, asthma, and pneumonia is 
denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 2007 and September 2007 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of September 2007 and a 
subsequent letter of March 2008 additionally provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing.  He was 
given VA examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

Service connection for residuals of malaria is denied.

Service connection for asthma is denied.

Service connection for pneumonia is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is necessary in order to properly adjudicate 
the Veteran's claim for service connection for depression.  
Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In the Board's December 2008 remand, it was noted the Veteran 
had Army reserve duty spanning over three decades.  The RO 
was directed to obtain the medical records associated with 
the Veteran's reserve duty, as well as to ascertain the exact 
dates and character of the Veteran's service in the Army 
National Guard.  While personnel records were obtained and 
the dates and character of the Veteran's reserve duty can be 
determined from these documents, the file remains devoid of 
medical records from the Veteran's lengthy reserve duty.  No 
explanation for their absence is of record.

The Veteran has a current diagnosis of depressive disorder.  
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Service 
connection may be granted for a disability resulting from a 
disease or injury that was incurred in or aggravated while 
performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2009).  The 
Veteran's claim cannot be adjudicated while service treatment 
records are outstanding and no explanation for their absence 
is of record.  While the file contains only a negative nexus 
opinion, that opinion was predicated on the evidence 
currently associated with the claims file.

If the service treatment records are located and indicate the 
in-service incurrence of a psychiatric disorder, afford the 
Veteran a VA examination to determine whether there is any 
link between the current disorder and service.  In the case 
of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Contact the Puerto Rico Adjutant 
General's Office and/or the appropriate 
service entity and request that it 
forward any and all available service 
treatment records associated with the 
Veteran's service in the Army National 
Guard from the 1950s through the 1970s 
that are not already incorporated in the 
record.  If no additional service 
treatment records are located, a written 
statement to that effect should be 
requested for incorporation into the 
record.

2.  If additional service treatment 
records are located and indicate the in-
service incurrence of any psychiatric 
disorder, afford the Veteran a VA 
examination to ascertain the nature and 
etiology of his current depressive 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
depression had its onset during service 
or is in any other way causally related 
to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


